REASONS FOR ALLOWANCE
Application Status
This action is responsive to the submission filed 1/27/2021.
This application is in condition for allowance except for the presence of claims 7-11 directed to an invention non-elected without traverse (see office action mailed 8/5/2020).  Accordingly, claims 7-11 have been canceled in the Examiner’s Amendment below. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 7-11 have been canceled.
Explanation for Examiner’s Amendment
Since Applicant has not retained the right to petition the restriction requirement via traversal and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue. See MPEP 821.02.
Allowable Subject Matter
Claims 1-6 and 12-18 are allowed.
The following is an Examiner’s statement of reasons for allowance: In view of the amendments, Examiner takes the position that the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed invention. The related prior art has been found to disclose related methods for packaging insulation products (see previous office actions and prior art of record); however, Applicant makes persuasive arguments that the prior art fails to disclose the combination of the inventive features: the first and second films being different types of films, the first film stretches less than .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/27/2021